Title: To Benjamin Franklin from Th.M. Laënnec, 10 February 1780
From: Laënnec, Th. M.
To: Franklin, Benjamin


Monseigneur,
10. fevrier 1780.
Le corsaire des états unis le prince noir a conduit au port d’audierne sous le département de l’amirauté de quimper un Brigantin anglais dont il S’etait emparé. M. Diot Dèpositaire du corsaire a du prevenir Votre excellence de cet èvenement. Mais les officiers de nôtre Siege qui ont Scellé la prise et interrogé les prisoniers aïant omis de vous adresser une expédition de leur procédure, Je remplis ce devoir, monseigneur. M. Diot n’attendra que vôtre décision pour requerir la vente De cette prise dont l’inventaire est achevé.
J’ai l’honneur D’etre avec le plus profond Respect, Monseigneur, De votre excellence, Le Tres humble Et Très obeïssant Serviteur
Th M LaënnecLieutenant particulier de l’amirauté de quimper.
 Notation: Th M Laenna 10. fr. 1780.